                Case 1:18-cv-01979-LLS              Document 119 Filed 05/14/20 Page 1 of 3
    . +.1Gi1"'···l-
                  case 1:18-cv-01979-LLS            Document 118 Filed 05/06/20 Page 1 of 3
                                                                                   r::::::=========:::::;i
                                                                                     LSDC SDNY
0                     ROPES & GRAY LLP                                               Docr,1E~T
w                     1211 AVENUE OF THE AMERICAS
                      NEW YORK, NY 10036-8704
                                                                                     ELECTRO~ICALLY FILED
Cl)                   WWW ROPESG RAY COM                                             DOC #: _ _ _ _r----:-,--
a:::                                                                                 D.\ TE FILED: 5); y / i c.
0                                                                                                 '
0                                                                            Alexander B. Simkin
z                                                                            T +I 212 596 9744

w       May 6, 2020                                                          alexander simktn@ropesgray com



0
~
w       BY ECF (WITHOUT EXHIBITS) AND FEDEX (WITH EXHIBITS)
~
        The Honorable Louis L. Stanton
        United States District Judge
        U.S. District Court, Southern District ofNew York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, New York 10007

        Re:    In re Grupo Televisa Securities Litigation, No. 18 Civ. 1979 (LLS);
               Non-Party Arrowstreet Capital, Limited Partnership's Application to Seal

        Dear Judge Stanton:

                We write on behalf of non-party Arrowstreet Capital, Limited Partnership ("Arrowstreet")
        pursuant to Paragraph 5 of the Stipulated Confidentiality and Protective Order (ECF No. 61) to
        request that the Court seal portions of a single document filed as an exhibit to the declaration of
        Tamara Livshiz (the "Livshiz Declaration") in support of Defendants' Sur-reply Memorandum of
        Law in Opposition to Plaintiffs Motion for Class Certification (the "Sur-reply") and a portion of an
        image from that same document embedded on page 43 of the Sur-reply. This Court has previously
        granted Arrowstreet's requests to seal portions of documents submitted in connection with
        Defendants' opposition to class certification and Plaintiffs' reply. See ECF Nos. 92 and 108.
        Arrowstreet respectfully submits that this application is justified under controlling legal precedent,
        including the Second Circuit's decision in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d
        Cir. 2006), and should be granted for the same reasons as its prior applications. See ECF Nos. 89
        and 105. 1

             Arrowstreet seeks to seal portions of Exhibit Z to the Livshiz Declaration (Bates-labeled
        CAAT_0008409-26), which is a Fourth Quarter Portfolio Report dated December 31, 2017.

        1
         Lead Plaintiff Colleges of the Applied Arts and Technology Pension Plan ("CAAT") does not
        object to the sealing sought herein. Arrowstreet also disclosed its proposed redactions to
        Defendants, who confirmed that, although they have not had the opportunity to review this filing,
        based on their understanding of its content, they do not object to the sealing sought by Arrowstreet
        herein.
         Case 1:18-cv-01979-LLS Document 119 Filed 05/14/20 Page 2 of 3
           Case 1:18-cv-01979-LLS Document 118 Filed 05/06/20 Page 2 of 3



    PES & GRl\Y cLP

                                                 -2-                                     May 6, 2020


Exhibit Z is the exact same document that Defendants previously filed as Exhibit H to the original
and corrected declarations of David B. Anders in opposition to class certification. See ECF No. 88.
Arrowstreet simply seeks to seal the exact same portions of the exact same document for the same
reasons as set forth in its January 27, 2020 application. See ECF No. 89. 2

        In addition, Defendants have embedded an image from Exhibit Z on page 43 of their Sur-
reply. The embedded image has one line referencing the Grupo Televisa security at issue in this
case. Arrowstreet does not seek to seal this portion of the image. Rather, Arrowstreet seeks to seal
the remaining seven Arrowstreet investments that are both confidential and wholly irrelevant to this
case. While Arrowstreet does not wish to impede public review of judicial documents, the
Proposed Redacted Material is simply extraneous information that has no bearing on the issues
before the Court and is information that was appropriately sealed by this Court for the reasons set
forth in Arrowstreet's prior submissions. See ECF Nos. 89 and 105; see also Lugosch, 435 F.3d at
120 ("I.judicial] documents may be sealed if specific, on the record findings are made demonstrating
that closure is essential to preserve higher values and is narrowly tailored to serve that interest");
Sellick v. Consol. Edison Co. ofN. Y, Inc .. 2017 WL I 133443, at *8 (S.D.N.Y. Mar. 23, 2017)
(approving ''limited redaction requests of details'' of confidential documents from an opposition to a
charging lien). 3


                                           *       *      *




2
 As with Arrowstreet's prior sealing submissions (ECF Nos. 89 and I 05), Arrowstreet has enclosed
with this letter versions of the proposed redacted material it seeks to seal (the "Proposed Redacted
Material"), which has been provided to the Court and to the parties, but has not been publicly filed.
For ease ofreference, the Proposed Redacted Material has been highlighted in green.
3
  As described in Arrowstreet's January 27 sealing application, the Proposed Redacted Material
which Arrowstreet seeks to seal was provided to CAAT pursuant to a confidentiality agreement.
Indeed, Exhibit Z expressly states that "[a]ll information contained herein is subject to the
confidentiality provisions set forth in [the relevant agreement(s)]." Ex. Z at 17.
        Case 1:18-cv-01979-LLS Document 119 Filed 05/14/20 Page 3 of 3
          Case 1:18-cv-01979-LLS Document 118 Filed 05/06/20                 Page 3 of 3




                                             -3-                                          May 6, 2020


        For the foregoing reasons, and as more fully briefed in Arrowstreet's prior sealing
applications (ECF Nos. 89 and 105), non-party Arrowstreet respectfully requests that the Court     O  ;5                    \
grant its application to seal the Proposed Redacted Material in Exhibit Zand in the embedded image         O..l'\/4'l.c/z.L..o
of Exhibit Z on page 43 of Defendants' Sur-reply, and direct Defendants to file versions of those
documents redacted in the same manner as the enclosures to this letter.
                                                                                               ,    ),.\'~
                                                                         \ ktw<- -0'-~ ~
                                                                         ~lt-vh~~~
                                                   Respectfully submitted~~               ~J (~
                                                                            ~ ~ ½vv-0~
                                                   /s/ Alexander B. Simkin_r-- f -
                                                   Alexander B. Simkin       , ..,._. •_    ~ t , ,..LJ.&" 1·
                                                                                                                         W
                                                                                             A


                                                   Eva C. Carman         .$ ~ " " " ' - ' 1

Enclosures                                                                       ~t~~~ ..e--h) ~
cc:    Lead Plaintiffs Counsel of Record (by email)                          l    ./ ~-              tvrYJ J~tlj
       Defendants' Counsel of Record (by email)                              -to~         C~""'
       All Counsel of Record (by ECF) (without enclosures)
                                                                             coi.f' JJ-, ~ .J. • t\-v,., w -
                                                                                 s-~t,     ct,   vta"\"~   r~~
                                                                                          C-~L·Jµn,.
